Citation Nr: 0942779	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 through 
June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2005, the Veteran was provided a notice letter 
which advised that he was required to submit evidence showing 
that his service-connected low back condition had increased 
in severity.  In that letter, the Veteran was further advised 
that such evidence may consist of treatment records, 
statements from his doctor containing the physical and 
clinical findings, results of any laboratory tests or x-rays, 
and lay statements. The notice letter does not, however, 
provide the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5237, which applies to disability ratings for lumbosacral 
strains.

The Veteran most recently underwent a VA spine examination to 
assess the severity of his low back disorder in January 2005.  
In a subsequent March 2006 personal statement, the Veteran 
asserted that his degree of disability had "degenerated and 
worsened to a significant extent."  An April 2006 letter 
from the Veteran's private physician states that the Veteran 
was experiencing ongoing back pain which was gradually 
becoming worse and which the physician believed would require 
surgery in the future.  The claims file does not contain any 
records of treatment after April 2006.

Efforts should be made to obtain any records for treatment 
received by the Veteran after April 2006.  The Veteran should 
also be scheduled for a new VA examination to assess the 
current symptoms and severity of the Veteran's service-
connected lumbar strain.


Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for 
additional evidence regarding the claim 
on appeal.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  The letter 
must also provide the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Veteran should also be provided a VA 
21-4142 release and be requested to 
provide full name and address information 
for any private or VA treatment providers 
who have rendered treatment for the 
Veteran's back disorder since April 2006.  
The Veteran should also be requested to 
provide his signature on each release.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected lumbar 
strain.  The Veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including lumbosacral range of motion 
testing.  The examiner is requested to 
specifically identify all disabilities 
related to the Veteran's service-
connected lumbar strain.  The examiner 
should conduct range of motion testing of 
the lumbosacral spine (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, 
the examiner should indicate the point at 
which such pain begins.  The examiner 
should also indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the lumbar spine due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion of the lumbosacral spine.

The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether it is favorable or 
unfavorable, and the extent of such 
ankylosis; as well as whether the Veteran 
has an abnormal gait, and/or abnormal 
spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The examiner should identify any 
associated neurological deformities 
associated with the service-connected 
back disorders.  The severity of each 
neurological sign and symptom should be 
reported.  The examiner should 
specifically state whether there is any 
involvement of the sciatic nerve.  In 
this regard, the examiner should discuss 
whether the Veteran has any neurological 
impairment which is consistent with 
incomplete paralysis of the sciatic 
nerve.  If so, the severity of such 
incomplete paralysis should be described.  
The examiner should also state whether 
any neurological impairment is consistent 
with complete paralysis of the sciatic 
nerve.

The examiner should also state whether 
the Veteran has intervertebral disc 
syndrome which results in incapacitating 
episodes, and if so, the duration of each 
such episode over the past 12 months 
should be reported.  If intervertebral 
disc syndrome is found, all symptoms 
related to the syndrome should be 
discussed and the frequency of any 
attacks should be reported. The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner should also state whether 
the Veteran experiences muscle spasms, 
listing of the whole spine to opposite 
side, positive Goldthwaite's sign, 
narrowing or irregularity of joint space, 
and/or abnormal mobility on forced 
motion.

A complete rationale should be given, in 
a typewritten report, for all opinions 
and conclusions expressed.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to an increased rating for 
lumbar strain should be readjudicated.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


